19-01395-smb        Doc 14    Filed 12/29/20 Entered 12/29/20 17:00:19           Main Document
                                           Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK


In re                                                Chapter 7

RICK ALAN DAVIDSON,                                  Case No. 19-11486 (SMB)

                              Debtor.


JEFFERIES, LLC AND JEFFERIES
GROUP, LLC,                                          Adversary Proceeding

                              Plaintiffs,            Case No. 19-1395 (SMB)

                    v.

RICK ALAN DAVIDSON

                              Defendant.


                       STIPULATION AND ORDER MODIFYING
                    CASE MANAGEMENT AND SCHEDULING ORDER

        WHEREAS, on May 7, 2019, Davidson filed a voluntary petition for relief pursuant to

chapter 11 of title 11 of the United States Code, as amended (the “Bankruptcy Code”) with the United

States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) initiating

his bankruptcy case (the “Bankruptcy Case”);

        WHEREAS, on November 6, 2019, the Court entered in the Bankruptcy Case an Order

Converting Chapter 11 Case to a Chapter 7 Case;

        WHEREAS, on November 11, 2019, Jefferies commenced the above-captioned adversary

proceeding against Davidson by filing a Complaint (I) to Declare Certain Debts Non-Dischargeable

Under 11 U.S.C. § 523, and (II) Objecting to Discharge Under 11 U.S.C. § 727 (the “Adversary

Proceeding”);



ACTIVE 54314845v1                              -1
19-01395-smb           Doc 14    Filed 12/29/20 Entered 12/29/20 17:00:19           Main Document
                                              Pg 2 of 3


        WHEREAS, on February 5, 2020, the Court filed the Case Management and Scheduling

Order (the “Order”);

        WHEREAS, on July 21, 2020, the Court entered a Stipulation and Order Modifying the Case

Management and Scheduling Order to extend the Fact Discovery Deadline to November 3, 2020;

and

        WHEREAS, on October 29, 2020, the Court entered a Stipulation and Order Modifying the

Case Management and Scheduling Order to extend the Fact Discovery Deadline to December 28,

2020;

        WHEREAS, due to ongoing delays from the current COVID-19 pandemic, the parties

require additional time to complete fact discovery and wish to extend the Fact Discovery Deadline

to February 26, 2021;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED BY AND

BETWEEN THE PARTIES AS FOLLOWS:

        1.      The Fact discovery Deadline shall be extended from December 28, 2020 to February

26, 2021.

        2.          A case management conference is scheduled for January 27, 2021 at 10:00 a.m. at

which time the Court will address the outstanding discovery issues as set forth in the parties’ letters

[ECF Nos. 10, 11].


SO ORDERED: December 29, 2020


/s/ Stuart M. Bernstein
HON STUART M. BERNSTEIN, U.S.B.J.




ACTIVE 54314845v1                                -2
19-01395-smb        Doc 14   Filed 12/29/20 Entered 12/29/20 17:00:19      Main Document
                                          Pg 3 of 3



CONSENTED TO AND AGREED UPON:

 s/ Alan Brody                                   s/ Brett Van Benthysen
Alan Brody, Esq.                                Brett Van Benthysen, Esq.
Greenberg Traurig, LLP                          Reitler Kailas & Rosenblatt LLC
500 Campus Drive, Suite 400                     885 Third Avenue, 20th Floor
Florham Park, New Jersey 07932                  New York, NY 10022
brodya@gtlaw.com                                bvanbenthysen@reitlerlaw.com

Attorneys for Jefferies LLC and                 Attorneys for Rick Alan Davidson
Jefferies Group, LLC

Dated: December 29, 2020                        Dated: December 29, 2020




ACTIVE 54314845v1                          -3
